        Case 1:13-cv-05589-ER Document 161 Filed 02/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   2/2/2021
INDUSTRIAL QUICK SEARCH, INC., et
al.,
                                                     13-CV-5589 (ER) (BCM)
              Plaintiffs,
       -against-                                     ORDER
MILLER, ROSADO & ALGIOS, LLP, et al.,
              Defendants.

      BARBARA MOSES, United States Magistrate Judge.

      For the reasons discussed at the February 2, 2021 settlement-related conference, counsel

shall email a joint confidential settlement status letter to Judge Moses's chambers at

Moses_NYSDChambers@nysd.uscourts.gov no later than February 9, 2021.

      Dated: New York, New York
             February 2, 2021                    SO ORDERED.



                                                 ________________________________
                                                 BARBARA MOSES
                                                 United States Magistrate Judge
